OFFICEOFTHEATTORNEYGENERALOFTEXAS
                      AUSTIN


                                        Yaroh 21, 1939


Mr. E. f. Jennings
bounty hudltor
Hal-dinCounty
Kountze, Texas
Dear sir:
               opinion HO. 0411




to abvine that your 10
loring que*tlaa oont8ln




                               ainea ii the Omnty




          The follavflngstatutorypmvi*iooa, or rol.atlve
 arts therclot,pertain to the o~peasatfan of the Oountr
frchar
         ehrt. 3941. The oounty treasurer shall
    rsoeive 0s~i~115510ne on the momge reeetved
&!r.E. P. Jenninge,Xaroh 21, 1939, Page 2


     and paid out b? hinqseid oommlssloas to be
     fixed by order of the oonuiasionere ~061%
     138follows: For receiving all moneys, other
     than school funds, for ths county, not ex-
     ceeding two and one-half per cent, and not
     exceeding two acd one-half per cent for pay-
     in? out the aaue; provided, that he shall
     receive Ii0 comisaions for reoelvlng money
     fran his predeoesaor nor for paying over
     money to    hle tmeoeaaor in offioe.-
          Qrt.     5943.   The ee~Iessime    allowed   to
     eny Ooenty Txeemrer  &all not exoeed ho
     Thousand Dollare (&MC) annuelly;....a
          The oaee of Davenport et al vs. Eaatluad
Oounty, reported In 60 SW S43, the Supreme Court ooa-
8txue.d the above provIsion ae to the Intentionof the
Legislaturerlth refereuee to oaspeneatfouof the Cous&y
Treaeurer,to give to the County Trenaurer #2,OOO.C0
per nnuum, to be paid out of feec~ whloh might be rhea
by the Commleelonere*Oourt, If euch fees 8houl.d amount
to that sum. Thie oaee, we think, clearly dealgnate6
when thla oompeneatlonla earned or payeble by at&Ins
that %eme should be treated aa if the County Treeeurer
were on a ealary OS ~2,OOO.OC a year, and be given hI8
proportionatepart of saoh ealary for the length of
time he we8 engaged In serving the county, provided
the feea aoorulng during the tiae ehould be qqtml to
that proportlonof thw whole ealkry.
          It appeare from the Davenport oaee, supra, that
the oompeneetlonof the County Treasurer ae fixed by
etetute 1s baaed upon the length of tlme served, regard-
less of when oommlselonlrare earned. We are unable to
find any statutory authority fox the CommIesIonere*Court
to advanoe Aalary or make a l.oenof pub110 funds. In faot,
Seotlon 32 of Artlele 3 of the Constitutionof Texas pro-
hlqlts the oounty from lending lte orealt.or rtttiam.
          It Is, therefore, the opinion of this Depati-
?ent that under the statutory provision6 allowing the
Er. d, F. Jennings, Maroh 21. 1939, Page 3


County Treasurer ~ommlsslona, limitin< same not to
exoeed $2,000.00 annually, the Sommiasloners' Court
is unauthorized to ncivanceor allow compensation un-
earned baaed proportionately as one, two or three
months bears to the annual maximum eompensatlon.
                              Very truly yours




WmK:AW




                 OF   TEXAS